 



Exhibit 10.1

SECOND AMENDMENT TO THE
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
2001 EQUITY-BASED COMPENSATION PLAN

      THIS SECOND AMENDMENT is made and effective as of May 3, 2005 (the
“Effective Date”) by United Surgical Partners International, Inc., a Delaware
corporation (the “Company”).

WITNESSETH:

      WHEREAS, the Company sponsors the United Surgical Partners International,
Inc. 2001 Equity-Based Compensation Plan (the “Plan”) for the benefit of its
eligible employees and their beneficiaries;

      WHEREAS, pursuant to Section 10(c) of the Plan the Board of Directors of
the Company (the “Board”) may amend or alter the Plan without the consent of
stockholders or participants, provided that, any such amendment or alteration,
including any increase in any share limitation, shall be subject to the approval
of the Company’s stockholders not later than the annual meeting next following
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of The NASDAQ Stock Market, and the Board
may otherwise, in its discretion, determine to submit other such changes to the
Plan to stockholders for approval; provided further that, without the consent of
an affected participant, no such Board action may materially and adversely
affect the rights of any participant under any previously granted and
outstanding award;

      WHEREAS, pursuant to Section 2(g)(ii) of the Plan, a change in control of
the Company may result from a transition in the members of the Board;

      WHEREAS, the Board believes it is in the best interest of the Company to
revise the criteria for determining when a transition in the members of the
Board constitutes a change in control of the Company;

      WHEREAS, the Plan currently contains a reference to a Securities and
Exchange Commission rule that is not applicable to the company while its equity
securities are publicly traded;

      WHEREAS, the Board believes the Plan should be revised to remove the
reference to the currently inapplicable Securities and Exchange Commission rule;

      WHEREAS, the Plan provides that all officers, employees and other service
providers of the Company and its subsidiaries are eligible to receive awards
under the Plan;

      WHEREAS, the Board believes it is in the best interest of the Company to
allow the stockholders of the Company to reapprove the eligibility provisions of
the Plan;

      WHEREAS, Section 5 of the Plan provides that in each fiscal year during
any part of which the Plan is in effect, individuals who may subject the Company
to the deduction

1



--------------------------------------------------------------------------------



 



limitations provided in section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) may not be granted awards relating to more than 300,000,000
shares of Stock;

      WHEREAS, the Board believes it is in the best interest of the Company to
provide that in each fiscal year of the Company, during any part of which the
Plan is in effect, individuals who may subject the Company to the deduction
limitations provided in section 162(m) of the Code may not be granted awards
relating to more than 150,000 shares of Stock or, in the case of awards the
value of which is not directly related to the value of the Stock, awards the
value of which at the time of payment exceeds $7,500,000;

      WHEREAS, the Plan provides several business criteria on which the grant
and/or settlement of awards may be based if (1) the Company’s options and
compensation committee (the “Committee”) determines that an award to any
participant should be so conditioned or (2) the Committee determines that an
award granted to an officer of the Company, who may subject the Company to the
deduction limitations of section 162(m) of the Code, should qualify as
“performance-based compensation” for purposes of section 162(m) of the Code;

      WHEREAS, the Board believes it is in the best interest of the Company to
allow the stockholders of the Company to reapprove the business criteria on
which the grant and/or settlement of awards may be based;

      WHEREAS, Section 9(c) of the Plan provides that upon a change in control
of the Company, the Committee shall have certain powers to modify awards that
include the power to (1) accelerate the vesting schedule associated with any
awards, (2) require the mandatory surrender of options for cash consideration,
and (3) make any other such revisions to options as the Committee deems
appropriate; and

      WHEREAS, the Board believes it is in the best interest of the Company to
specifically provide that the right to make other revisions to options as the
Committee deems appropriate upon a change in control includes the right to
modify options to allow for the substitution of a successor company’s security,
or other consideration that may be received by the Company’s stockholders in
connection with a change in control, upon exercise of the options.

      NOW, THEREFORE, the Plan is hereby amended as follows:

      1. Section 2(g)(ii) is hereby amended in its entirety as of the Effective
Date, to read as follows:

   (iii) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members constituting the Board prior to the date of the appointment or
election;

      2. Section 2(ee) is hereby removed in its entirety as of the Effective
Date.

      3. Section 5 is hereby amended in its entirety as of the Effective Date,
to read as follows:

2



--------------------------------------------------------------------------------



 



   5. Eligibility; Per Person Award Limitations. Awards may be granted under
this Plan only to Eligible Persons. In each fiscal year during any part of which
this Plan is in effect, a Covered Employee may not be granted Awards relating to
more than 150,000 shares of Stock, subject to adjustment in a manner consistent
with any adjustment made pursuant to Section 9, and in the case of Awards the
value of which is not directly related to the value of the Stock, Awards the
value of which at the time of payment exceeds $7,500,000.

      4. Sections 2(o) and 8(b) of the Plan shall continue to read in its
current state.

      5. Section 9(c) is hereby amended in its entirety as of the Effective
Date, to read as follows:

   (c) Corporate Restructuring. If the Company recapitalizes, reclassifies its
capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Stock covered by an
Option theretofore granted shall be adjusted so that such Option shall
thereafter cover the number and class of shares of stock and securities to which
the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of shares of Stock then covered by such
Option and the share limitations provided in Sections 4 and 5 shall be adjusted
in a manner consistent with the recapitalization. Upon a Change in Control the
Committee, acting in its sole discretion without the consent or approval of any
holder, shall effect one or more of the following alternatives, which may vary
among individual holders and which may vary among Options held by any individual
holder: (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Options and
all rights of holders thereunder shall terminate, (2) require the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Options held by such holders (irrespective of whether such Options are then
exercisable under the provisions of this Plan) as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Options and pay to each holder an amount of cash per
share equal to the excess, if any, of the amount calculated in Section 9(d) (the
“Change in Control Price”) of the shares subject to such Option over the
exercise price(s) under such Options for such shares, or (3) make such
adjustments to Options then outstanding as the Committee deems appropriate to
reflect such Change in Control, provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to Options then
outstanding; provided further, however, that the right to make such adjustments
shall include, but not be limited to, the modification of an option such that
the holder of the option shall be entitled to purchase or receive (in lieu of
the total shares that the holder would otherwise be entitled to purchase or
receive (the “Total Shares”)), the number of shares of stock, other securities,
cash or property to which the Total Shares would have been entitled to in
connection with the

3



--------------------------------------------------------------------------------



 



Change in Control, at an aggregate exercise price equal to the exercise price
that would have been payable if the Total Shares had been purchased on the
exercise of the Option immediately before the consummation of the Change in
Control.

      NOW, THEREFORE, be it further provided that, except as provided above, the
Plan shall continue to read in its current state.

      IN WITNESS WHEREOF, this Second Amendment has been executed by a duly
authorized officer of the Company as of the date set forth in the introductory
paragraph and effective as set forth herein.

            UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ John J. Wellik         Name:   John J. Wellik        Title:  
Senior Vice President   

4